﻿It is a great honour and a particular privilege for me to address the General Assembly of the United Nations, meeting in its thirty-fourth session at a time when my country, the Republic of Equatorial Guinea, has just undergone profound political, social and economic changes. First and foremost, we should like to express our deep and sincere congratulations to an eminent and worthy son of the United Republic of Tanzania, Mr. Salim Ahmed Salim, the pride of the African continent, who is directing with honour and responsibility the work of this thirty-fourth session of our world Organization. The United Republic of Tanzania and the Republic of Equatorial Guinea, two African countries with a common colonial past and strongly limited in the goal of the emancipation of their peoples, maintain excellent relations of fraternal cooperation, friendship and solidarity. Hence it is a source of pride and particular satisfaction to us that you, Sir, are presiding over the debates of this session of the Assembly. Your outstanding qualities as a great diplomat, your talent and the vast experience you have gained in international affairs, as well as the importance of the country that you represent, guarantee that this session of the Assembly will be marked by successes unprecedented in United Nations history.
282.	We wish, through you, Mr. President, to convey our congratulations to the members of the General Committee, who, we trust, will bring their experience, skill and dynamism to bear in the solution of the problems currently besetting this Organization.
283.	In view of the outstanding accomplishments of the thirty-third session of the General Assembly, it is only proper for us on this solemn occasion to express our sincere recognition and appreciation to His Excellency Mr. Indalecio Lievano that distinguished Colombian diplomat, who skilfully and wisely guided our debates last year. We extend to him our heartfelt congratulations.
284.	Saint Lucia, the newest Member of our Organization, has once again reaffirmed the universal nature of the United Nations by its admission to membership in this community of nations. We welcome Saint Lucia and extend our warmest congratulations to its people certain that, with their participation and co-operation, the United Nations will be further strengthened in its efforts to achieve its worthy aims.
285.	This thirty-fourth session of the Assembly is being held at a time when the African continent is mourning the passing of one of its most outstanding sons, the leader and forger of the independence and dignity not only of the sister-people of Angola but also of all territories under colonial and racist occupation throughout the African continent. From this rostrum, on behalf of the Government of the Republic of Equatorial Guinea, we express our heartfelt grief and extend our condolences to the people, Government and family of the late President, Comrade Agostinho Neto. Words are superfluous when referring to him, as all of us here are fully aware of the contribution of that worthy, unforgettable son of Africa to our common efforts to achieve a world of peace, justice, freedom and peaceful coexistence among nations.
286.	May I now take this opportunity to recount to the Assembly the recent events in Equatorial Guinea, beginning on 3 August this year, and to indicate the political options and directions that will be taken by the new Government which is now guiding the historic destiny of my country.
287.	The overthrow of the dictatorial and bloody regime of former President Maci'as Nguema Biyogo by the people's armed forces came about thanks to a new awareness of the historical responsibility borne by the national army of Equatorial Guinea towards our people, and because of the appalling impoverishment into which the Maci'as regime had plunged the country during the 11 years it was in power—11 years of veritable torture, slavery, horrors and suffering for the people of Equatorial Guinea, a total betrayal of the traditional spiritual values of our citizens. Equatorial Guinea lost the structure and form of a State: its political, social and administrative organization, and its links with other countries of the world disappeared.
288.	The term of office of ex-President Maci'as was characterized by an ambitious personal centralization of power in the administration and the other bodies of the State of Equatorial Guinea: he seized all power for himself. The oppression was of all kinds: moral, social, cultural, economic, administrative, religious, and so on—a sorry situation which culminated in his abandoning the nation's capital for five years and moving his official residence to his distant birth-place, with a resultant paralysis of the machinery of State which left the noble people of Equatorial Guinea in utter poverty and hunger. Agriculture was devastated. For example, 40,000 metric tons of cacao were produced in 1968, the year of independence, but this plummeted to an average of 5,000 metric tons. Coffee production, 8,064 metric tons annually, became completely non-existent. From an enviable position in the health field on the African continent, we were plunged into a catastrophic situation with the reappearance, owing to inexcusable negligence and cruel indifference, of all sorts of long-forgotten epidemics and diseases, such as typhus, measles, cholera, tuberculosis, whooping cough, polio and so on. In the wake of these terrible diseases, which decimated the infant population, the overall population gradually decreased.
289.	From a high level of education, with a literacy rate which placed us among the first in Africa, we fell to a lamentable state of cultural impoverishment, marking a slump from which it will take us years to recover. Education was limited by tyrannical dictate to the mechanical and degrading repetition of slogans hammered out by a rigid personality cult.
290.	The State finds, fruit of the labours of the noble workers, citizens of Equatorial Guinea, were seized and taken to the ex-President's birth-place of Nzangayong (Mongomo). Equatorial Guinea's international image was tarnished and debased during these long and painful 11 years of wandering, as is clear to the majority of this Assembly. International co-operation was almost totally blocked during the term of ex-President Macias, a regime characterized by the systematic and flagrant violation of the fundamental human rights of the citizens of Equatorial Guinea, and also of foreigners—by assassinations, disappearances, arbitrary imprisonments, torture, exile, house arrests, all manner of mistreatments, heartless despoliation of goods, destruction of property, and deprivation of information and freedom of movement. These practices were the daily lot of the citizens of Equatorial Guinea during the 11 years of the dictatorial and bloody regime of ex-President Macias. This human misery and degradation caused the progressive flight from the country of thousands of our compatriots, who were forced into a forced, vile and shameful exile.
291.	In the light of all that I have said of the sad, gradual degradation of the society of Equatorial Guinea, and faced by a future of uncertainty for generations to come, the armed forces, encouraged by the people of Equatorial Guinea itself, decided to change the unfortunate turn affairs had taken in our country. In fact, affairs were following no direction: matters of State were treated by former President Maci'as as if they were domestic, personal questions.
292.	We are convinced that most of the members here were able, either directly or indirectly, to keep abreast of the sad reality of the suffering of which the people of Equatorial Guinea was a victim, which became even more acute during the past five years.
293.	When it took the helm of State in Equatorial Guinea on 3 August 1979, the Supreme Military Council peacefully invited Mr. Macias Nguema Biyogo to come forward and submit to the will of the people and the fate history had dealt him. His freedom and that of his family were guaranteed. Elders of the population were sent to him as emissaries to persuade him to offer no resistance and to show him that the people itself were calling for him to step down. Despite all these efforts, Mr. Maci'as shamefully urged a small group—his personal bodyguard, which consisted mainly of family members—to resist on his behalf, risking thereby the loss of innocent human life. And even worse, the ex-President, acting in a fanatical, desperate and irresponsible manner burned all the bank-notes of the National Treasury, which he had removed to his birthplace. These amounted to more than 5,000 million ekule—the local currency—as well as foreign currency to the approximate value of $10 million. Mr. Maci'as bombed several towns and massacred the peaceful and noble townspeople; children, women and old people were ruthlessly massacred in retaliation against the military uprising.
294.	It is in this state of economic and social chaos that the delegation of the Republic of Equatorial Guinea comes before this Assembly to urge it to consider the disastrous situation now prevailing in my country; we would be grateful to Member States for providing urgent aid to the people of Equatorial Guinea.
295.	For all these crimes, former President Maci'as Nguema was arrested and a fair trial began on Monday, 24 September. The Supreme Military Council invited observers from international judicial bodies and from the press.
296.	A great outburst of happiness and of support of the people of Equatorial Guinea for the Supreme Military Council occurred spontaneously throughout the national territory of the Republic during these events. This is the best possible proof of the popular support enjoyed by the Supreme Military Council as it takes on this historic responsibility. These popular demonstrations clearly show that the Republic of Equatorial Guinea has regained the harmony and freedom lost in the 1! years of the dictatorial and bloody regime of former President Macias Nguema Biyogo.
297.	For all of these reasons, and for the information of this Assembly, the military action taken on 3 August by the Supreme Military Council to depose President Macfas Nguema is in consonance with the desires and will of the people of Equatorial Guinea and constitutes a practical expression of compliance with the oath of loyalty in which the armed forces undertook to safeguard the legitimate interests of the nation. Thus, the coup d’état in Equatorial Guinea must not be considered to be the result of a thirst for power by the armed forces, but rather to be a blow for freedom made by the people of Equatorial Guinea. The people's armed forces in Equatorial Guinea will act for the people and for the good of the people.
298.	The plan of the Supreme Military Council, which now leads our country, is for a direct democracy in which the individual—alpha and omega of all creation—will enjoy all necessary rights and privileges, with all material and spiritual benefits, and all the knowledge and wisdom of our people available to him.
299.	The Supreme Military Council of the Republic of Equatorial Guinea faithfully reflects the philosophy and ethics advocated in the United Nations Charter, the Organization of African Unity [OAU] and the non-aligned movement, so as to ensure the well-being and security of the individual.
300.	It is within this context that the Supreme Military Council brought democracy to Equatorial Guinea. All of the prisoners which the former regime considered to be political prisoners have been released. Property is protected and guaranteed by the Council and all the freedoms and rights of the citizens are being respected and guaranteed. The main aim of the Supreme Military Council in this connexion is to achieve national reconstruction and the social, economic and cultural development of the people in order to ensure their happiness. To accomplish this goal, the Supreme Military Council believes that it is necessary to obtain the participation of all the people of Equatorial Guinea. It has therefore asked all the people of Equatorial Guinea to join ranks to rebuild the national structure of the country. The country requires the toil of all its sons, and we must not betray it.
301.	The Supreme Military Council, faithful to the principles of the United Nations Charter, will maintain relations with all countries throughout the world that are devoted to peace and freedom, on the basis of the principles of international law, the sovereign equality of States, non-interference in domestic affairs, strict respect for national sovereignty and territorial integrity, the peaceful settlement of disputes and the maintenance of friendly relations and co-operation with all States for mutual and reciprocal benefit.
302.	At this precise moment when our country has been totally paralysed for five years and ruined and abandoned by the overthrown President, our needs, both humanitarian and the assistance we require to rebuild the State institutions of the country are many and great. Equatorial Guinea would be most grateful to receive any moral, material or humanitarian aid from any of the countries of the world. The fact that at this difficult time, when we are reorganizing the State of Equatorial Guinea, a delegation of the Supreme Military Council has come to New York explains the great importance which our country attaches to the role played by this world Organization.
303.	A retrospective view of the achievements of the United Nations since it was established in 1945 clearly demonstrates that this Organization has been a catalyst in solving the serious problems that have afflicted our world since the Second World War. The United Nations continues to be the only forum of peace in which nations throughout the world, large and small, have an opportunity to share their concerns, irrespective of their ideological, social or cultural differences. Although there are many problems to be solved, the United Nations has none the less made a great contribution to solving the problems resulting from the Second World War, the cold war, decolonization, the lessening of the use of force in the settlement of disputes and so forth.
304.	However, despite the incalculable achievements of the United Nations, a great deal remains to be done in order to achieve the aims and objectives sought by those who signed the Charter at San Francisco. Our Organization cannot justify its existence so long as there are vestiges of colonialism throughout the world, and particularly in southern Africa. The United Nations will not have achieved its sacred mission as long as the threat posed by the iniquitous arms race remains. The United Nations will be a meaningless organization if it cannot replace the present economic system, based on injustice and inequality, with a just and equitable order which will ensure proper development throughout the world. Finally, the United Nations will not have done its duty as long as any individual is considered as a simple object at the mercy of the whims of his leaders.
305.	The colonial system which oppresses peoples under foreign domination constitutes one form of injustice in today's civilization. It scorns and tramples underfoot the values of the individual. Great progress has been made in this field by the United Nations, but more must be done and priority must be given to the total elimination of the colonial system wherever it exists in the world. Equatorial Guinea will never feel completely free as long as there are countries which are still under the yoke of colonial oppression anywhere in the world. All the peoples of the world, whether in large or small countries, have the sacred and natural right to self-determination and independence. It is a crime against humanity to deprive any individual of these inalienable rights.
306.	Although colonialism is definitely reaching an end, there are still large areas in Africa, Asia and Latin America which are afflicted by the horrors of colonial and racist domination.
307.	The situation in southern Africa continues to be a matter of concern because of the system of apartheid and the exploitation of man by man. The uprisings and massacres that took place in Soweto, Johannesburg and Pretoria demonstrate the determination of the people of Azania to take charge of their own political destiny. These messages are truly revolutionary and lead us to stand shoulder to shoulder with the people of Azania as they fight to regain their inalienable rights.
308.	Trade and military co-operation between South Africa and some countries, including nuclear cooperation in violation of the decisions of this Organization, is a clear demonstration of the diabolical intentions of the Pretoria regime in relation to the African continent.
309.	The African Territory of Namibia continues to be the victim of the manoeuvres of imperialism, which prevent that people from exercising their legitimate right to freedom, independence and self-determination. Despite the great victories won by SWAPO, the racist reactionaries are stepping up their manoeuvres to perpetuate the illegal occupation of the Territory, to violate is integrity and to break the national unity of Namibia.
310.	The attempts of South Africa to ignore SWAPO, which is the sole and authentic representative of the Namibian people, reveal the fact that the South African regime in the Territory is a puppet and is illegal. This diabolical plan is designed purely and simply to make a mockery of and trample underfoot the decisions of the international community and to perpetuate indefinitely its presence in the Territory. It is time for the international community to become aware of this situation and to give material, political and diplomatic support to the Namibian people, both inside and outside the Territory, so as to make it possible for that suppressed people to regain their rights, which colonialism and imperialism wrested from them.
311.	Zimbabwe continues to be a source of tension caused by the ambitions of colonialism and imperialism, which endanger the peace and serenity of the inhabitants of Zimbabwe. The sham elections that were held on the basis of the internal settlement which have been condemned by the international community merely ensured that a clique would stay in power, a clique which had illegally seized power in Zimbabwe in 1966. Zimbabwe thus remains a colony, illegally governed by the aforementioned clique of racists and traitors. The people of Zimbabwe will never fully exercise their rights unless their authentic representatives effectively participate. In this connexion, the Republic of Equatorial Guinea gives its unswerving support to the struggle waged by the Patriotic Front to liberate Zimbabwe, as it is the only movement defending the interests of its people. The United Nations must take urgent and positive action to facilitate the liberation of the Territory and to eliminate the racist minority system in Zimbabwe.
312.	It would not be just for this Assembly to disregard all the excellent things that have been done by the Front-line States in support of the liberation causes of the peoples of Azania, Namibia and Zimbabwe. They have made tremendous sacrifices and lost a great deal. The Republic of Equatorial Guinea would like to express its full support for and its solidarity with the Governments of Angola, Botswana, Mozambique, the United Republic of Tanzania and Zambia in their struggle to resist the racist enemy.
313.	Equatorial Guinea is deeply concerned over the situation currently prevailing in Western Sahara. Countries of this world Organization are involved in this conflict, which my Government regards as part of decolonization. Here I should like to recall that this question has been dealt with by the Assembly of Heads of State and Government of the OAU, at its sixteenth ordinary session, held at Monrovia from 17 to 20 July 1979. My delegation feels that any action which could be taken to settle this conflict should be within the context of the recommendations contained in the report of the OAU Ad Hoc Committee of Heads of State on Western Sahara, which was approved at the recent summit meeting I mentioned earlier.
314.	We hope that all the parties involved in this conflict will make all the necessary efforts to ensure a peaceful, just and negotiated solution to this dispute, in which thousands of our brothers die every day.
315.	The Middle East is still an area of tension in which countries of this Organization find themselves involved, and we face all kinds of obstacles to a just, equitable and lasting solution. This tragic situation is a matter of deep concern to the international community. It is a threat to the peace and security not only of that region but also of the international community as a whole. Arab territories are still occupied and the rights of the Palestinian people, who have been deprived of their homeland, are still being disregarded and trampled on.
316.	Although any initiative aimed at peaceful negotiations to arrive at a solution of the problem of the Middle East is just and acceptable, these efforts would nevertheless not be as effective as they should be were they not to take account of all the problems involved in that question. This is something which has been stated quite clearly in General Assembly resolution 3236 (XXIX). A solution of the Middle East problem cannot be achieved unless there is an unconditional withdrawal by Israel from all the occupied Arab territories, unless the Palestinians regain their homeland and the exercise of their national rights and unless there is full and effective participation by the PLO, the sole representative of the Palestinian people. In this context my Government hopes that this question will be resolved through effective negotiations with the participation of all the parties concerned.
317.	World peace and security can never be achieved only within the context of relations based upon international law. That is why the United Nations cannot disregard any dispute involving two or more States of the world community if it wishes to attain these noble objectives.
318.	The Republic of Equatorial Guinea is deeply concerned over the dispute between Spain and the United Kingdom on the question of sovereignty over Gibraltar. We feel that a solution to this dispute should be found through peaceful negotiations whose objective would be to ensure the decolonization of Gibraltar, which is an integral part of Spanish territory. We have always maintained that colonialism is a crime against humanity and that all peoples—large and small—do have the sacred natural right to freedom and independence. In keeping with this policy, my Government would like to urge the United Kingdom to carry on sincere negotiations with Spain so that they can find the best way of returning Gibraltar to Spanish sovereignty.
319.	Another matter of concern which should be drawn to the attention of the United Nations is international peace and security. Although considerable progress has been made in this area with the creation of a strong international awareness increasingly favourable to detente and also the formation of impartial international groupings, such as the group of non-aligned States, against the military and ideological blocs. There is also awareness of the growing need for interdependence among nations, which has to a large extent lessened the hostility between East and West.
320.	However, despite all this, the current world situation still contains elements, problems and practices which clearly pose a threat of the disruption of international peace and security. For example, there is the maintenance of an unjust social and economic order in the world, an accelerated increase in the bitter arms race, a desperate urge on the part of some to perpetuate their domination and hegemony in the world, a lack of respect for the fundamental rights of individuals, exploitation, the maintenance of military blocs, expansionism and the exportation of ideologies—all of which makes difficult an international world order guaranteeing peace and the well-being of the peoples.
321.	The major economic and militarily powerful countries have a special responsibility for the maintenance of international peace and security. It is quite clear that the power to attain these objectives lies in the hands of the great Powers. Although the developing countries have a certain responsibility and can play a certain role in helping to achieve these goals, it is nevertheless true that their participation will, unlike the active participation of the major Powers, remain passive.
322.	Therefore, primary responsibility for limiting the arms race and concluding a treaty on the prohibition of the use of strategic and sophisticated weapons and on their destruction lies directly with the major Powers. Considerable efforts are being made to attain this objective, as can be seen from the conclusion of the second SALT Treaty. While welcoming and praising this agreement, Equatorial Guinea trusts that the major Powers will in future enter into new and more substantial commitments which would in fact lead to the complete cessation of this bitter arms race and prohibit the use of strategic and sophisticated weapons.
323.	The tremendous amounts of money now being channelled into military budgets are more than sufficient to cover the development programmes of the under-developed countries and meet the most fundamental and elementary human needs of today's world, for example, hunger and poverty, which affect everybody, including the developed countries themselves. There can be no lasting peace and security at the national or international levels unless we establish a just and equitable society within a new world economic order. In this context it is up to the developed countries and the developing countries to co-ordinate their efforts dispassionately, without egoism or other complexes, with a view to overcoming and eliminating the obstacles that our society faces today.
324.	While it is true—and this is something that we have mentioned before—that the number of items on our agenda dealing with questions of decolonization is visibly diminishing, which proves that colonialism is drawing to an end, it is nevertheless also true that this thirty-fourth session of the General Assembly is meeting at a time when we are entering upon another decisive and perhaps even harder struggle. I refer to the struggle which we must wage for the economic emancipation of our countries and the establishment of a new international economic order.
325.	Despite the many actions taken and the various decisions and resolutions adopted by the General Assembly, the relations between the rich and the poor countries are still unequal and unjust. Although there have been serious economic negotiations in this decade, an imbalance in the economic situation persists. The economies of the developing countries are still seriously affected by uncurbed inflation, unemployment, poverty, hunger, serious difficulties in our balances of payments and also the economic imbalance between rich countries and developing countries, All of this is due to the lack of political will on the part of the rich countries and also to their constant practice of applying double standards in trade relations with developing countries.
326.	It is sad and distressing to see what is happening in the North-South dialogue and in the various international conferences that have been held this year on economic questions—such as the Ministerial Meeting of the Group of 77, held in Arusha, United Republic of Tanzania, the fifth session of UNCTAD, held in Manila, the Tokyo Economic Summit meeting of the northern countries held in June, this year's second regular session of the Economic and Social Council, the World Conference on Agrarian Reform and Rural Development, held in Rome, the United Nations Conference on Science and Technology for Development, in Vienna, and the Sixth Conference of Heads of State or Government of Non-Aligned Countries recently held in Havana—not one of whose resolutions have been applied.
327.	Faced with this situation, we must wage a stronger and more determined struggle. We must adopt new strategies that will meet the just requirements of our peoples for their social well-being and for a better world.
328.	I should now like to turn to another issue of concern to the international community. This is something my country suffered under its previous regime, I refer to the question of the refugees from Equatorial Guinea who are now to be found in neighbouring and other countries. Those citizens of Equatorial Guinea were forced to save their lives by fleeing from the horrors of the barbarous policy of flagrant and systematic violation of their rights as citizens of Equatorial Guinea under the previous regime. I take this opportunity to address an appeal to the United Nations High Commissioner for Refugees to provide all necessary assistance to facilitate the voluntary return of those citizens of Equatorial Guinea who are now outside the country as refugees, for the circumstances that obliged them to choose exile have now been totally done away with by the overthrow of the dictator Maci'as Nguema. The new Guinean Government has established conditions that ensure an atmosphere of national rejoicing and reconciliation that will enable it to proceed with the major task of reconstruction of our nation. In that undertaking, the contribution of all citizens of Equatorial Guinea is clearly very needed. We have taken steps vis-3-vis the Governments of the sister republics of Gabon, Cameroon and Nigeria, and also the friendly Government of Spain to ensure the repatriation of our citizens. Here, I should like to express our appreciation to those Governments for their goodwill and for their constant concern to work for this kind of repatriation, and also for the efforts they have made to care for the refugees from Equatorial Guinea in their respective countries.
329.	The refugees from Equatorial Guinea are most enthusiastic about returning to our country, but unfortunately my Government finds itself faced with a chaotic economic situation. This is a result of the current economic crisis in the world, and also of the disastrous situation the new Government inherited from the destructive regime of ex-President Maci'as, a situation that has placed us among the poorest and most disadvantaged countries of the world. Because of this, my Government cannot incur all the costs involved in such repatriation, or in the reintegration of the citizens of Equatorial Guinea who return home. Here I would like to reiterate our fervent appeal to the international community and the competent agencies in this Organization to give consideration to this situation.
330.	Equatorial Guinea is part of the Hispanic family. For that reason we feel ourselves linked very closely by historical and cultural ties with the Latin American nations. Although in the past we were unable to do anything of a practical nature about this affinity or to make rational use of it for the benefit of our respective peoples, nevertheless Equatorial Guinea, while remaining faithful to its calling as an African country, has always regarded itself as part of what we could call here the "great Afro-Ibero-American family".
331.	It is in this spirit that Equatorial Guinea follows with great interest all that happens in this community of nations. Hence, we express our solidarity with the brother people of Nicaragua and we welcome their recent victory that has led them to create a new society of dignity and prosperity. We also welcome the achievements of the brother people of Panama who have regained their inalienable rights over the Canal.
332.	Accordingly, Equatorial Guinea hopes to see relations of co-operation develop in all areas among the countries that make up this great Afro-Ibero-American family, with due respect paid to the interests of all our peoples.
333.	In conclusion, my Government is fully confident that our work here in the United Nations will inevitably help us to build a new world of peace, security and social well-being.
